              IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


REQUEST       FOR      INTERNATIONAL       *
JUDICIAL      ASSISTANCE     FROM    THE   *
LOCAL COURT OF HANAU, GERMANY,             *
In      the   Matter    of:    Jannet      *
Jamaledine  Sheff       v.    Anthony      *
Jerome Sheff,                              *

        Plaintiff,                         *
                                           *


              V.                           *          CV 118-151
                                           *


BUTLER L. MIDDLETON,                       *
                                           *


        Defendant.                         *




                                    ORDER




     On January 28, 2019, the United States notified the Court

that Butler L. Middleton complied with the Court's October 4, 2018

Ex Parte Order (Doc. 3).            (Doc. 8.)   As such, the Court DIRECTS

the Clerk to CLOSE this case.


     ORDER ENTERED at Augusta, Georgia, this                  of December,

2019.



                                     ( J. RANDTdTHALL, CHIEF JUDGE
                                     \UNITED ^ATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA
